Title: From George Washington to Samuel Huntington, 31 May 1780
From: Washington, George
To: Huntington, Samuel



Sir
Head qrs Morris Town May 31st 1780

Colo. Sherburne I expect will have the honor of presenting this Letter to your Excellency. This Gentleman entered into the Army at the beginning of the War and from that time to this has served his Country as a brave & good Officer. His conduct in attempting to relieve the post at the Cedars in 1776 was distinguished, and will be recollected by Congress. In the beginning of 1777 from the opinion I entertained of his merit—I appointed him, under the powers with which I had been honoured, to the command of One of the 16 Additional Regiments in which he has acted to the present time with credit & reputation. It has been found necessary among other arrangements to reduce this Regiment and incorporate the Men in others, from its very weak state and from there being no prospect that it would be ever recruited. From this circumstance Colo. Sherburne is now without any command in the Army. I have been informed that he has some business to transact with Congress & have thought it but justice to his services & merit to give him this testimonial. I have the Honor to be with the highest respect Yr Excellency’s &c.

G.W.

